Citation Nr: 1220081	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot condition of toes 2 and 3.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from July 1989 to July 1993.  This includes service in the Mississippi Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination.  Determining that the July 2011 VA examination obtained pursuant to the June 2011 Remand was inadequate, the Board sought an expert opinion from the Veterans Health Administration (VHA) in October 2011.  See 38 C.F.R. § 20.901.  

Pursuant to this request, the Board received a VHA opinion in January 2012 from a specialist in orthopedics.  That opinion is associated with the claims file and the Veteran has been provided a copy of the letter.  To date, the Veteran has declined to submit any additional argument or evidence.  As such, the Board proceeds to adjudicate the claim.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran served on active duty for a period of less than six months during peacetime and an examination upon enlistment is unavailable; the presumption of soundness does not attach.

2.  The Veteran's enlistment examination for his second period of active service served during wartime revealed an abnormal foot condition, specifically, very mild, asymptomatic pes planus; the presumption of soundness does not attach.

2.  The preponderance of the evidence shows that the Veteran had a right foot condition prior to active service.

3.  The preponderance of the evidence shows that the Veteran's preexisting right foot condition of toes 2 and 3 was not permanently aggravated by his military service beyond the natural progression of the disability.


CONCLUSION OF LAW

The criteria for service connection for a right foot condition of toes 2 and 3 have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R.  §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For an award of VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

The law also provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Importantly, the clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the first inquiry is whether there was evidence that the condition existed prior to enlistment.  However, in this case, as previously indicated, the Veteran served during his first period of active duty from June 1988 to August 1988, for a period of less than six months, during peacetime.  In addition, with respect to the Veteran's second period of active service during wartime (from July 1989 to July 1993), his enlistment examination from May 1989 did indicate an abnormal evaluation of his feet, specifically to include very mild, asymptomatic pes planus.  As such, the presumption of soundness does not apply to his case.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

Importantly, however, the Board finds that the preponderance of the evidence does, in fact, show pre-service existence of a foot injury.

A treatment report from July 1987 revealed an injury to the Veteran's right foot and toes 2 and 3 as a result of dropping weights on his right foot.  He was treated with a betadine dressing over the 2nd and 3rd toes, with those toes taped together.  At that time, he was placed in a hard soled shoe.  

Solely based on this evidence, with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's right foot condition existed prior to service.  

Once a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Here, since a right foot injury was shown prior to service and was noted on entry during the second period of active service, as discussed above, the Veteran cannot bring a claim for service connection on an incurrence basis for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Simply stated, the remaining governing question is whether the Veteran's right foot condition of toes 2 and 3, which preexisted service, was permanently, chronically aggravated beyond the natural progress of the condition during military service.

At this juncture, the Board acknowledges the Veteran's contention that he injured his right foot during active service.  As noted above, his verified periods of active service are June 1988 to August 1988 and from July 1989 to July 1993.  In this case, even if the Board were to assume, arguendo, that he injured his right foot during active service, the evidence, discussed in full detail below, establishes that his right foot condition of toes 2 and 3 was neither caused nor aggravated by active service.

Historically, the Veteran was afforded a VA examination in March 2009.  Pursuant to a June 2011 Board Remand, which found the March 2009 examination to be inadequate for VA compensation purposes due to the internal inconsistency of the report and the lack of a full review of the Veteran's medical records by the examiner, the Veteran as afforded another VA examination in July 2011.

The Board also found that the opinion provided in the July 2011 examination inadequate as the examiner failed to fully address the Veteran's relevant medical history, to include a right foot injury in July 1987, as it pertains to current right foot condition of toes 2 and 3.

As such, the Board sought an expert opinion from the Veterans Health Administration (VHA) in October 2011 under 38 C.F.R. § 20.901.  In January 2012, a physician with expertise in Orthopedics, Dr. "T.O.," submitted his medical opinion with respect to the Veteran's right foot condition of toes 2 and 3.  He accurately noted the Veteran's July 1987 right foot injury, including the relevant medical history discussed below.  

Specifically, Dr. T.O. noted that upon enlistment, the Veteran's medical examination revealed very mild pes planus, which was listed as asymptomatic.  Indeed, there was no mention of other abnormalities with his feet.  Dr. T.O. also noted that a self-reported medical history from May 1992 revealed no history, complaint, or mention of right foot pain.  In a July 1997 VA examination, there was no mention of problems with his right foot.  Importantly, Dr. T.O. stated:

The initial injury to the right foot in 1987 is the only note which mentions his 2nd and 3rd toes that I could find in his records, until 27 Jan 2008, 4 Feb 2008, 6 May 2008, 6 April 2009, and again 12 July 2011.  A note from private medical are dated 4 Feb 2008, at which time the patient stated "now both toes are having sharp pain for several months."  It was also noted that he works for the postal service and is on his feet for 8 [to] 10 hours/day.  While he was being seen in the private sector, he had multiple conservative measures for plantar fasciitis in his foot.  At this most recent exam, radiographs were said to show "no evidence of prior fracture or residual."  The most recent [VA] examination revealed a diagnosis of "healed right second and third toe fracture, with a bulbous deformity of the distal phalanx of the second toe."

Based on the above and his review of the Veteran's medical records, Dr. T.O. indicated that there is no mention of aggravation to the Veteran's previous injury while on active duty.  He ultimately opined, "[w]hile it seems that this injury is causing the veteran disability at this time, it is this reviewer's opinion that his condition was neither caused by, nor aggravated by his time in the service."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Also in this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  It therefore follows that the Veteran can attest to injuring his right foot including toes 2 and 3 and that he currently experiences pain in his right foot of toes 2 and 3 as they are first-hand experiences.

Here, however, while the Board finds the Veteran credible in regards to his right foot injury and pain, with respect to his lay contentions that his right foot condition was caused by or aggravated by his active service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As already discussed, the Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker, supra (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right foot condition of toes 2 and 3 was aggravated during his military service.  That is, his right foot condition of toes 2 and 3 did not increase in severity or worsen beyond the natural progression of the disability.  Service connection on an aggravation basis must be denied.  See Jensen.  

As such, the preponderance of the evidence of record is against a grant of service connection for a right foot condition of toes 2 and 3 and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Here, the Veteran's service treatment records and post-service treatment records are associated with the claims file.  As to the Veteran's first period of active service, the RO made a formal finding after an exhaustive search, dated January 2009, that his service treatment records were unavailable.  Indeed, in this case, VA attempted to obtain these records and it is reasonably certain they do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was provided with VA examinations which the Board found inadequate for VA compensation purposes.  Pursuant to a request under 38 C.F.R. § 20.901, an expert medical opinion was obtained in January 2012.  This opinion was rendered by a medical professional with expertise in Orthopedics following a thorough review of the claims file.  The examiner obtained a complete history of the Veteran's right foot condition which laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the January 2012 medical opinion is adequate.  See Nieves-Rodriguez, supra.

Significantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


